Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, 19-35 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 16 & 30 the scope of limitations as expressed are for one or more spatial modulators, dispersers, and detectors. However, in combination with the beam splitter and the first and second beams of light it produces, the claims scope for these elements covers a situation where one of each element performs its function on both beams. This is not what is disclosed. What is disclosed is a back end detection system for a SD-OCT which has a beam splitter and multiple spectrometers which each contain it’s own separate version of these elements. The applicant in an attempt to broadly claim the scope of the spectrometer while also including the beam splitter has produced a combination of limitations that is not disclosed. The only claim that overcomes this issue is Claim 18 which clarifies that there are two of each element and that they each handle one of the two beams. 
For purposes of prosecution the examiner will construe that in the independent claims the elements either perform their function on the first beam or second beam but not both. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 16 & 30, as is described above the applicant has a claim scope that is confusing. It isn’t clear whether the applicant meant that there is one single set of elements (modulator, disperser, detector) that perform their functions on both beams or that they either perform their function on one beam or the other. The examiner notes that the applicant does not in fact have disclosure for the former case and in the use of “one or more” the applicant is merely confusing the scope. 
In claim 18, the applicant claims a first and a second of each element but in the independent claim the applicant has already claimed at least one of each element. Thus, it isn’t clear if the “first” is just again a reference to those previously claimed elements or a whole new set. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arce et al (PGPub 2014/0374573)(Arce) in view of Izatt (PGPub 2004/0239938) (Izatt).
Regarding Claims 16 & 30, Arce discloses a spectral imaging sensor, comprising: 
one or more spatial modulators (Fig. 1, 110) configured for spatially modulating the first beam of light to provide a first spatially modulated beam of light and spatially modulating the second beam of light to provide a second spatially modulated beam of light (Paragraph 19); 
one or more dispersers (124) configured to disperse, in a first direction, the first spatially modulated beam of light to provide a first dispersed beam of light and to disperse, in a second direction different from the first direction, the second spatially modulated beam of light to provide a second dispersed beam of light (Paragraph 39); and 
one or more detectors (130) configured to detect the first dispersed beam of light and the second dispersed beam of light, wherein the one or more detectors are configured to convert the detected beams of light into electrical output signals
Arce fails to explicitly disclose a beam splitter configured to split an input beam of light into at least a first beam of light and a second beam of light wherein the input beam of light is obtained from an optical coherence tomography arrangement and wherein the spectral bandwidth of the first beam of light and the spectral bandwidth of the second beam of light overlap;
However, Izatt discloses an FD-OCT comprising a beam splitter (120) which splits light by polarization and will have overlapping spectral bandwidth since it is all split from the same source (Fig. 5); 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Arce with a beam splitter configured to split an input beam of light into at least a first beam of light and a second beam of light wherein the input beam of light is obtained from an optical coherence tomography arrangement and wherein the spectral bandwidth of the first beam of light and the spectral bandwidth of the second beam of light overlap because including the spectral imager of Arce into an FDOCT would be done based upon the needs of the FDOCT and the properties of the spectral imager. In this case one would use the compressive spectral imager of Arce because it can record a spectral image of the entire sample faster than traditional spectrometers. 
The method of Claim 30 is also met by this disclosure. 

Regarding Claims 17 & 31, Arce as modified by Izatt discloses the aforementioned but fails to explicitly disclose wherein the beam splitter is configured to split the input beam of light into more than two beams of light;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Arce as modified by Izatt with wherein the beam splitter is configured to split the input beam of light into more than two beams of light because adding an imager would have the advantage of allowing for a broader range of wavelengths read and faster imaging. 
The method of Claim 31 is also met by this disclosure. 
	Regarding Claim 18, Arce as modified by Izatt discloses the aforementioned. Further, Arce discloses a first spatial modulator (110) configured for spatially modulating the first beam of light; 
a first disperser (124) configured for dispersing the first spatially modulated beam of light; 
a first detector (130) configured for detecting the first dispersed beam of light;
Arce fails to explicitly disclose a second spatial modulator configured for spatially modulating the second beam of light; a second disperser configured for dispersing the second spatially modulated beam of light; and a second detector configured for detecting the second dispersed beam of light;
However, in combination with the teachings of Izzat as shown in the rejection of Claim 16 this would be obvious to one of ordinary skill in the art because one would replace both spectrometers with that of Arce;
Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Arce with a second spatial modulator configured for spatially modulating the second beam of light; a second disperser configured for dispersing the second spatially modulated beam of light; and a second detector configured for detecting the second dispersed beam of light because one would use the compressive spectral imager of Arce for both spectrometers in the FD-OCT of Izatt because it can record a spectral image faster than traditional spectrometers.
Regarding Claims 19 & 32, Arce as modified by Izatt discloses the aforementioned. Further, Arce discloses wherein at least one of the one or more second spatial modulators comprises one or more coded apertures (Paragraph 19).
The method of Claim 32 is also met by this disclosure. 
	Regarding Claim 20, Arce as modified by Izatt discloses the aforementioned. Further, Arce discloses wherein the one or more coded apertures comprise a two dimensional pixelated coded aperture (Paragraph 27).
	Regarding Claims 21 & 33, Arce as modified by Izatt discloses the aforementioned. Further, Arce discloses wherein the one or more coded apertures comprise at least first portions (112) having a first transparency to the beam of light and at least second portions (114) having a second transparency to the beam of light, the second transparency being different from the first transparency (Paragraph 19).
The method of Claim 33 is also met by this disclosure. 
	Regarding Claim 22, Arce as modified by Izatt discloses the aforementioned. Further, Arce discloses wherein the first transparency and the second transparency are wavelength dependent (Paragraph 19).
Regarding Claim 23, Arce as modified by Izatt discloses the aforementioned. Further, Arce discloses wherein the first and second portions of the one or more coded apertures are arranged in a random pattern (Paragraph 24).
	Regarding Claim 24, Arce as modified by Izatt discloses the aforementioned. Further, Arce discloses wherein the one or more spatial modulators are arranged to be moveable relative to the one or more dispersers and the one or more detectors (Paragraph 48).
Regarding Claim 25, Arce as modified by Izatt discloses the aforementioned. Further, Arce discloses wherein the one or more spatial modulators comprise at least a first plurality of first portions (112) having a first transparency to an input beam of light and at least a second plurality of second portions (114) having a different transparency to the input beam of light, wherein the first and second portions of the one or more spatial modulators are arranged in a pixelated arrangement (see fig. 1, Paragraph 19).
Regarding Claim 26, Arce as modified by Izatt discloses the aforementioned. Further, Arce discloses wherein the one or more dispersers comprise at least one of: a prism or a grating (Paragraph 38).
	Regarding Claim 27, Arce as modified by Izatt discloses the aforementioned. Further, Arce discloses wherein the one or more detectors comprise a two dimensional array of sensors (Paragraph 18, see fig. 1).
Regarding Claims 28 & 34, Arce as modified by Izatt discloses the aforementioned. Arce fails to disclose wherein the optical coherence tomography arrangement is arranged so that the input beam of light comprises different wavelengths of light and the different wavelengths of light provide information about different depths within an object;
However, Izatt discloses the source is a broadband source (72, Paragraph 39), and thus would be different wavelengths of light, and by definition in an FDOCT the different wavelengths of light provide information about different depths within an object;
The reasons for combination here would be the same as those stated in claim 16. 
The method of Claim 34 is also met by this disclosure. 

Regarding Claims 29 & 35, Arce as modified by Izatt discloses the aforementioned but fails to disclose one or more processors configured for processing the electrical output signals and causing generation of a three-dimensional image of at least part of the object;
Izatt describes using OCT to create images of the sample (Paragraph 5) but fails to explicitly disclose generating a three-dimensional image of at least part of the object;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Arce as modified by Izatt with one or more processors configured for processing the electrical output signals and causing generation of a three-dimensional image of at least part of the object because reconstructing a three-dimensional image from a group of B-scans is well understood in the art and useful in fields such as medical imaging and diagnosis, and eye examination.
The method of Claim 35 is also met by this disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
September 25, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886